Case 20-12322-KHK    Doc 30    Filed 12/10/20 Entered 12/10/20 11:20:10           Desc Main
                              Document      Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


      In re: DYNAMIC SPORTS PERFORMANCE, LLC:
                                          :
                                          : Case No. 20-12322-KHK
                                          : Chapter 11
                        Debtor            :
      ____________________________________:


       AMENDED STATEMENT OF DEBTOR IN POSSESSION PURSUANT TO
                     11 U.S.C SECTION 1116(1)(B)

            No Balance Sheet, Statement of Operations or Cash Flow Statement has
      been prepared;

             The required 2019 tax returns have now been filed. The IRS treats one-
      member LLC’s as sole proprietorships for tax purposes. This means that the
      LLC itself does not pay taxes and does not have to file a return with the IRS.
      The sole owner of the LLC must report all profits (or losses) of the LLC on
      Schedule C of his tax return. This has been done.

              I HEREBY CERTIFY under penalty of perjury that the information in
      this statement is true, correct, and complete.


                                                             /s/ Darius Gilbert
                                                             Darius Gilbert
                                                             Owner

      December 10, 2020


                                                      /s/ Nathan Fisher
                                                      Nathan Fisher
                                                      Fisher-Sandler, LLC
                                                      3977 Chain Bridge Rd., #2
                                                      Fairfax, VA 22030
                                                      (703) 691-1642
                                                      VSB #37161
